DETAILED ACTION
This Office Action is responsive to the Amendment filed 8 August 2022.  Claims 

1-20 are now pending.  The Examiner acknowledges the amendments to claims 1-7 and 

14-20.  Claims 8-13 remain withdrawn from consideration.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a protruding lip” and “actuable interface” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 13 appears to utilize reference characters 331, 122 and 121 to point towards the same element; hence no distinction can be made in the figure between the three; and Fig. 14 appears to utilize reference characters 331 and 126 to point towards the same element; hence no distinction can be made in the figure between the two.  Further, Figs. 13 and 14 appear to appear to utilize reference character 126 to point to two different parts of the device, though reference character 126 is solely disclosed as an “outer surface” throughout the specification.  In Fig. 14, reference character 331 appears to be utilized for two different parts of the device which is confusing.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motors positioned between the inner surface (127) and outer surface (126)” as recited in claims 4 and 15 must be shown or the feature(s) canceled from the claim(s).  Figs. 13 and 14 do not reflect this amendment to claims 4 and 15.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more rotary elements” as recited in claims 5 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more vibrating motors” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  Fig. 13 only shows one “vibrating bod[y]” 332.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “accumulator” as recited in claims 6 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: amended paragraph [0046] filed 8 August 2022 recites “a protruding lip 199” in Fig. 14.  However, no protruding lip 199 is shown in Fig. 14.  Furthermore, the amended paragraph [0046] does not match paragraph [00046] as originally filed.  It appears that Applicant has attempted to amend paragraph [00043] as originally filed.   
The disclosure is also objected to because it is unclear if “one or more vibrating bodies 332” are vibrating motors or just a body which vibrates.  
Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: at line 3 of claim 1, “the second end” should apparently read –the second end,--; at line 5 at line 7 of claim 1, "the second compartment where" should apparently read --the second compartment, wherein--; at line 3 of claim 14, “the second end” should apparently read –the second end,--; at line 4 of claim 14, “tube body” should apparently read –tube body,--; and at line 5 of claim 14, “genitals” should apparently read –genitals,--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more rotary elements” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, while the specification has support for one or more motors driving one or more rotary elements [00059], the specification does not have support for one or more vibrating motors driving one or more rotary elements.  Therefore, this recitation constitutes new matter.  Further, paragraph [00060] (which does not contain support for the amendment), only references element 332 as “one or more vibrating bodies” and not vibrating motors.  
Claims 7 and 20 have been amended to recite that the accumulator is connected to a computing device.  However, the specification as originally filed, specifically at paragraph [00061] merely discloses that the “accumulator may also be connected to or integrated with a device which adjusts the suction intensity and/or rhythm of the suction…” which “device” does not anticipate or imply “a computing device”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 2, it is unclear if “a first end” is with reference to the “straps” or “a waistband”.  
At line 4 of claim 2, it is unclear if “an opposite end” is of the “straps” or “a ring”.
Claim 4 is indefinite as it is unclear what comprises the “motor system”.  Fig. 30 merely shows a box referenced as a “motor system” and the specification states that the motor system may have one or more motors or vibrating bodies, however it is unclear what constitutes the motor system itself in light of the specification.  
In claims 5 and 16, claim limitation “rotary elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
At line 5 of claim 5, it is unclear if “motors” are the same as or different than “one or more vibrating motors” recited at line 3.  
Claim 6 is indefinite as it is unclear what comprises the “vacuum system”.  Fig. 30 merely shows a box referenced as a “vacuum system” and the specification states that the vacuum system may have a suction component including an accumulator, however it is unclear what constitutes the vacuum system itself in light of the specification.    
  Claim 15 is indefinite as it is unclear what comprises the “motor system”.  Fig. 30 merely shows a box referenced as a “motor system” and the specification states that the motor system may have one or more motors or vibrating bodies, however it is unclear what constitutes the motor system itself in light of the specification.  
At line 2 of claim 17, it is unclear if “separate parts of the elongated hollow tube body” refers to elements/components of the tube body which have already been recited in the claims, or are additional “parts” not previously claimed.  
Claim 18 is indefinite as it is unclear what comprises the “vacuum system”.  Fig. 30 merely shows a box referenced as a “vacuum system” and the specification states that the vacuum system may have a suction component including an accumulator, however it is unclear what constitutes the vacuum system itself in light of the specification.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depow (U.S. Pub. No. 2017/0100302).  Regarding claim 1, Depow discloses a sex toy 10, comprising: an elongated hollow tube body having a cylinder shape [0011] with a first base at a first end 14 (shown in Fig. 1 and [0028]) and a second base at a second end 30 opposite of the first end 14 (Fig. 1 and [0028]) with a curved surface extending between the first end 14 and the second end 30 (Figs. 1 and 2 and due to cylindrical nature [0011]), wherein the first base has a first opening 18 divided by partition 22 (Fig. 3 and [0036]) directed inward forming a first compartment 16 and a second compartment 16 (Fig. 3), wherein the elongated hollow tube body is configured to receive a first user’s genitals in the first compartment 16 and a second user’s genitals in the second compartment 16, wherein the first user’s genitals and the second user’s genitals converge together at a length into the elongated hollow tube body ([0036] and Fig. 3).  Regarding claim 3, the elongated hollow tube body has an outer surface 36 of a rigid material and an inner surface (of body 12) of an elastomeric gel material (silicone) (Figs. 3 and 5; [0009], [0010], [0029], [0030], [0033] and [0042]).  
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (U.S. Pub. No. 2017/0135845).  Regarding claim 14, Cohen discloses a sex toy 10, comprising: an elongated hollow tube body a that is a cylinder with a first base at a first end and a second base at a second end (Figs. 1, 2 and 4 and [0015]-[0016]) with a curved surface extending between the first end and the second end (Figs. 1, 2 and 4 due to cylindrical nature of the tube body a), wherein the curved surface spans an entire length of the tube body a (Figs. 1, 2 and 4 due to cylindrical nature of the tube body a), wherein the first base has a first opening (shown by hashed line in Fig. 1) through the first base configured to receive a first user’s genitals (Fig. 4), wherein the second base has a second opening (at opposite end indicated at 90 degrees in Fig. 1 and shown in use in Fig. 4) through the second base configured to receive a second user’s genitals whilst the first user’s genitals are in the first opening (the openings are configured to receive a user’s genitals on both ends); and a ring d attached to the first end of the tube body a (Figs. 1 and 2 and [0018]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Depow (U.S. Pub. No. 2017/0100302).  Regarding claim 4, Depow discloses that the elongated hollow tube body has a motor system with one or more vibrating motors incorporated therein [0030], however Depow fails to disclose explicitly that the one or more vibrating motors are positioned between the inner and outer surface.  However, such is made obvious as Depow teaches that one or more portions of the body 12 or sleeve 36 may be formed from materials incorporating cavities and similarly the device 10 incorporates one or more vibrating motors [0030], thus if the sleeve 36 or the body 12 were to incorporate one or more vibrating motors, the motor(s) would naturally fall between the inner and outer surface as noted in claim 3.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Pub. No. 2017/0135845).  Regarding claim 15, Cohen discloses that the elongated hollow tube body has a system with one or more rods/bars b for exerting a pressure upon the body part [0002], positioned between an inner surface and an outer surface of the elongated hollow tube body a (due to a location within small pockets, the exterior thereof constituting “an outer surface of the elongated hollow tube body a – Fig. 8 and [0021]).  While Cohen fails to disclose explicitly that the one or more pressure-exerting bars are motors, Cohen makes such obvious as Cohen discloses that it is well-known within the art that the bars function as an energy distributor, which could mean vibratory function and pressure applied to the body part [0002], thus resulting in a “motor” system as a motor would be required in order to exert a vibratory function by the one or more rods/bars b.    

Allowable Subject Matter
Claims 2, 5, 6 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 8 August 2022 with respect to the objections to the drawings have been fully considered and are not persuasive.  While “the protruding lip” is no longer recited in the claims, Figure 14 does not appear to include “a protruding lip 199” as indicated by Applicant or the most recent amendment to the specification.  

Applicant’s arguments filed 8 August 2022 with respect to the rejection of claims 4, 19 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  However, new rejections are presented above in light of the amendments. 

Applicant’s arguments with respect to the rejection of claims 1-7 and 14-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 to Wilson; AliExpress and “Lovetoy” 2019 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791